Shackelford, J.,
delivered the opinion of the Court.
The complainants filed their attachment bills in the Chancery Court at Blountville, against Palmer and Bet-terton, charging that Betterton had colluded with Palmer in the fraudulent disposition of his goods. Palmer was in failing condition, and was largely indebted to com *36plainants and others, Betterton knew of the indebtedness of Palmer, advised the agents of complainants that Palmer would make a fraudulent disposition of his goods; that he could, for $1,000, purchase the stock within twenty-four hours thereafter. When he had. been informed the complainants were about suing out their attachment against Palmer, he purchased the stock of goods, amounting to about $2,800, for which he paid in part, a tract of land priced at $2,500, and- executed his note for the balance. The proof shows the title to the land was defective, a part of the original purchase money unpaid, and a part in litigation.
It is manifest to the Court this was an attempt on the part of Betterton to aid and assist Palmer in the perpetration of a fraud on his creditors-
There is no error in the record. The decree of the Chancellor will be affirmed.